Case 17-11213 Doc 632 Filed 07/09/19 Entered 07/09/19 16:46:40 Main Document Page 1 of 6




                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA

    In re:                                            )
                                                      ) Chapter 11
    FIRST NBC BANK HOLDING COMPANY,                   )
                                                      ) Case No. 17-11213
                                                      )
                    Debtor.                           ) Section “A”
                                                      )

         MARSHA CROWLE’S AND MARY BETH VERDIGETS’ JOINDER IN THE
         OPPOSITION OF CERTAIN DIRECTORS AND FORMER DIRECTORS TO
         CLASSIFICATION PROPOSED BY SECOND AMENDED JOINT CHAPTER
        11 PLAN FOR FIRST NBC BANK HOLDING COMPANY DATED JULY 2, 2019

             Marsha Crowle and Mary Beth Verdigets, former officers of First NBC Bank Holding

   Company (the “Debtor”) and its wholly-owned subsidiary, First NBC Bank, hereby join in the

   Opposition of Directors and Former Directors William D. Aaron, Jr., Dale Atkins, John C.

   Calhoun, Jimmy Fitzmorris, Leander J. Foley, III, John F. French, Leon Giorgio, Jr., Grish Roy

   Pandit, Shivan Govidan, Lawrence Blake Jones, Louis Lauricella, Mark Merlo, Hermann Moyse,

   III, Dr. Charles Teamer, Sr., Joseph Toomy and Richard M. Wilkinson to Classification Proposed

   by Second Amended Joint Chapter 11 Plan for First NBC Bank Holding Company Dated July 2,

   2019 [D.E. 631] (the “Classification Opposition”) and state as follows:

             1.    Marsha Crowle and Mary Beth Verdigets join in the Classification Opposition.

             2.    In addition to the reasoning set forth in the Classification Opposition, the Debtor

   proposes to use the Chapter 11 Plan to side-step the plain language of 11 U.S.C. § 502, which

   requires the Debtor to object to Marsha Crowle’s and Mary Beth Verdigets’ respective claims to

   overcome their deemed allowance. See 11 U.S.C. § 502(a) (“[a] claim or interest, proof of which

   is filed under section 501 of this title, is deemed allowed, unless a party in



                                                  -1-
Case 17-11213 Doc 632 Filed 07/09/19 Entered 07/09/19 16:46:40 Main Document Page 2 of 6




   interest, including a creditor of a general partner in a partnership that is a debtor in a case under

   chapter 7 of this title, objects.”). As filed, Marsha Crowle’s and Mary Beth Verdigets’ claims are

   Class 2 – Allowed General Unsecured Claims, not Class 4 claims. The Court should not permit

   Debtor to end run the clear mandate of the Bankruptcy Code that it object to claims and adjudicate

   allowance or disallowance.

          3.      Additionally, as further evidence that the claims for indemnification are not claims

   hinging on co-liability with Debtor but alleged liability to Debtor, the Official Committee of

   Unsecured Creditors—after obtaining standing from this Court to assert claims allegedly

   belonging to Debtor’s estate—filed an action against Ms. Verdigets, as the former CFO, along

   with others, in the United States District Court for the Eastern District of Louisiana, asserting

   claims for breach of fiduciary duty. See Off. Comm. of Unsecured Creditors of First NBC Bank

   Holding Company v. Ashton J. Ryan et al., Case No. 2:19-cv-10341 (E.D. La. May 10, 2019). The

   committee’s prayer for relief in the complaint plainly seeks damages from Ms. Verdigets to the

   Debtor’s estate. Similarly, the FDIC has made demand for civil monetary damages on the directors

   and officers of First NBC Bank and their insurers for $250,000,000. That demand clearly provides

   that it is seeking to recover against certain directors and officers for breaches of their fiduciary

   duties or gross negligence.

          4.      Disallowance under section 502(e) or subrogation under Section 509(c) of the

   Bankruptcy Code both require that Ms. Crowle and Ms. Verdigets be co-liable with the Debtor on

   the claim of a third party creditor for which they seek to be indemnified. See 11 U.S.C.

   § 502(e)(1)(B) (“the court shall disallow any claim for reimbursement or contribution of an entity

   that is liable with the debtor on or has secured the claim of a creditor) (emphasis supplied);



                                                   -2-
Case 17-11213 Doc 632 Filed 07/09/19 Entered 07/09/19 16:46:40 Main Document Page 3 of 6




   11 U.S.C. § 509(c) 11 U.S.C. § 509(c) (“the court shall subordinate to the claim of a creditor and

   for the benefit of such creditor an allowed claim … of an entity that is liable with the debtor on …

   such creditor’s claim) (emphasis supplied). The seminal case addressing the co-liability

   requirement in the context of director and officer litigation holds that claims for breach of fiduciary

   duty are not subject to disallowance because they are claims for which the directors and officers

   “would be liable to the debtor as opposed to being liable with the debtor under § 502(e)(1)(B).”

   In re Wedtech Corp., 85 B.R. 285, 292 (Bankr. S.D.N.Y. 1988) (emphasis added). Because Ms.

   Verdigets’ and Ms. Crowle’s claims for indemnification arise from causes of action (i.e., alleged

   breaches of fiduciary duty) for which they are putatively liable to the Debtor and not with the

   Debtor, neither Ms. Verdigets nor Ms. Crowle hold Class 4 Indemnity Claims. They hold Class 2

   claims. Thus, Debtor cannot satisfy the requirements of 11 U.S.C. §§ 502(e) or 509(c), creating

   unnecessary ambiguity in the Debtor’s plan.

          5.      Ms. Verdigets and Ms. Crowle hope to resolve this ambiguity with Debtor in

   advance of plan confirmation, but they reserve all rights to file subsequent objections to

   confirmation based on the same or similar facts, issues, and arguments raised herein and in the

   Classification Opposition.


                            [Remainder of this Page Left Intentionally Blank]




                                                    -3-
Case 17-11213 Doc 632 Filed 07/09/19 Entered 07/09/19 16:46:40 Main Document Page 4 of 6




   Dated this 9th day of July, 2019.


                                  By:
                                             /s/ Jonathan T. Edwards
                                        Mary C. Gill (admitted pro hac vice)
                                        Georgia Bar Number 294776
                                        Jonathan T. Edwards (admitted pro hac vice)
                                        Georgia Bar Number 134100
                                        Alston & Bird LLP
                                        One Atlantic Center
                                        1201 West Peachtree Street, Suite 4900
                                        Atlanta, GA 30309-3424
                                        Telephone: 404-881-7000
                                        mary.gill@alston.com
                                        jonathan.edwards@alston.com

                                        Attorneys for Marsha Crowle & Mary Beth Verdigets




                                                 -4-
Case 17-11213 Doc 632 Filed 07/09/19 Entered 07/09/19 16:46:40 Main Document Page 5 of 6




                                    CERTIFICATE OF SERVICE

          I hereby certify, that on July 9, 2019 a true and copy of the foregoing Joinder was served
   via CM/ECF to all parties authorized to receive electronic notice in this case and by first class mail
   upon the parties on the attached service list who do not receive notice through the CM/ECF system.

                                                    /s/ Jonathan T. Edwards
                                                  Jonathan T. Edwards




                                                   -1-
Case 17-11213 Doc 632 Filed 07/09/19 Entered 07/09/19 16:46:40 Main Document Page 6 of 6




                                          SERVICE LIST

    William D. Aaron, Jr.                       Jane Armstrong
    10 Natchez Trace Drive                      Phelps Dunbar
    Harvey, LA 70058                            365 Canal Street, Suite 2000
                                                New Orleans, LA 70130-6534

    Brian M. Hydrick                            Susan Sherrill-Beard
    PricewaterhouseCoopers, LLP                 US Securities and Exchange Comm.
    214 N. Tryon Street                         950 East Paces Ferry Rd, NE
    Suite 4200                                  Suite 900
    Charlotte, NC 28202                         Atlanta, GA 30326

    William E. Steffes                          Steffes, Vingiello & McKenzie, LLC
    Steffes, Vingiello, & McKenzie, LLC         13702 Coursey Boulevard
    13702 Coursey Blvd.                         Building 3
    Bldg. 3                                     Baton Rouge, LA 70817
    Baton Rouge, LA 70817

    Globic Advisors, LLC                        Jeffrey D. Sternklar LLC
    485 Madison Ave., 7th Floor                 225 Franklin Street, 26th Floor
    New York, NY 10022                          Boston, MA 02110

    Geoffrey S. Kay                             Leo D. Congeni
    Fenimore, Kay, Harrison & Ford, LLP         Congeni Law Firm, LLC
    812 San Antonio Street                      424 Gravier Street
    Suite 600                                   New Orleans, LA 70130
    Austin, TX 78701

    Albert M. Myers                             Andrew Nash
    Al Myers Law, LLC                           112 Montecello Court
    PO Box 1662                                 Pearl River, LA 70452
    Decatur, GA 30031

    Eric J. O'Bell                              The Steffes Firm, LLC
    O'Bell Law Firm, LLC                        13702 Coursey Boulevard
    3500 N. Hullen Street                       Building 3
    Metairie, LA 70002                          Baton Rouge, LA 70817




                                              -2-
